Citation Nr: 0321166	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  97-20 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral pes planus on and after June 12, 1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1944 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 1996 the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a compensable rating for 
service-connected bilateral pes planus.  

During the pendency of this appeal, a rating decision of 
October 1998 granted an increased rating of 10 percent for 
service-connected bilateral pes planus.  Applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The veteran has not withdrawn his 
appeal as to the issue of an increased rating for service-
connected bilateral pes planus.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  


REMAND

The record shows that the claimant and his representative 
have not been provided notice and assistance as required 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  For this reason, a remand is necessary. 

In addition, the record shows that a VA podiatry examination, 
conducted on November 19, 1996, diagnosed bilateral pes 
planus and arthritis of the feet, bilaterally, citing X-rays 
which were not included with that examination report, while a 
VA podiatry examination in August 1997 also showed flattened 
metatarsal heads consistent with degenerative arthritis, 
bilaterally.  The Board finds that a VA podiatry examination 
by a qualified examiner who has reviewed the claimant's 
entire medical records, including his service medical 
records, is warranted to determine the current nature, 
extent, and impairment of function stemming from the 
veteran's service-connected bilateral pes planus.  The 
examination findings must be stated in terms consistent with 
the applicable rating criteria.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ensure complete 
application of all notice and duty-to-
assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected bilateral pes planus, to 
include possible traumatic arthritis.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Dayton, since 
July 1999.  

3.  The RO should schedule a VA podiatry 
examination by a qualified examiner who 
has reviewed the claimant's entire 
medical record, including his service 
medical records, to determine the current 
nature, extent, and impairment of 
function stemming from the veteran's 
service-connected bilateral pes planus.  
All indicated and appropriate diagnostic 
studies and tests should be completed, 
including weight-bearing X-rays of the 
feet.   The examiner must affirmatively 
indicate that he reviewed the claimant's 
complete medical records prior to the 
examination.  The requested VA podiatry 
examination should determine whether 
there is evidence of weakened movement, 
excess fatigability, incoordination, or 
functional loss due to pain on use or 
flare-ups when the joint in question is 
used repeatedly over a period of time, 
pursuant to 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.59 (2002), and DeLuca v. Brown, 8 
Vet.App. 202, 206-07 (1995).  Failure to 
provide the specifically requested 
clinical findings and medical opinions 
will result in the claim being returned 
to the examining faculity for correction

Specific responses must be provided as to 
the following matters: 

(a) State whether there is evidence of 
marked pronation; 

(b) State whether there is evidence of 
extreme tenderness of plantar surfaces of 
the feet;

(c) State whether there is evidence of 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances, unilaterally or 
bilaterally;

(d) State whether there is objective 
evidence of marked deformity (pronation, 
abduction, etc.);

(e) State whether there is evidence of 
pain on manipulation and use accentuated;

(f) State whether there is evidence or 
indication of swelling on use; 

(g) State whether there is evidence of 
characteristic callosities, unilaterally 
or bilaterally;

(h) State whether there is evidence of 
the weight-bearing line over or medial to 
the great toe; 

(i) State whether there is evidence of 
inward bowing of the tendo achillis; 

(j) State whether there is evidence of 
pain on manipulation and use of the feet, 
unilaterally or bilaterally;  

(k) State whether there is evidence of 
mild symptoms relieved by built-up shoe 
or arch support;

4.  Upon completion of the requested 
development, the RO should redjudicate 
the issue of entitlement to an increased 
rating for service-connected bilateral 
pes planus in light of the additional 
evidence obtained.  

5.  The RO must review the record in its 
entirety prior to returning the case to 
the Board to ensure that all requested 
and appropriate development actions have 
been completed in full.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




